PER CURIAM.
We reverse and remand for a trial on the merits of appellant’s claim for indemnification. We believe the testimony presented at trial was sufficient in itself, particularly the admissions of the appellee’s vice president, to submit the issue to the jury. Although we find no error by the trial court in rejecting the form contract proffered by the appellant because of the lack of a proper predicate, the appellant should be given another opportunity upon retrial to demonstrate its compliance with section 90.954 of the Florida Evidence Code, Florida Statutes (1985).
DOWNEY, ANSTEAD and GLICKSTEIN, JJ., concur.